DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 USC 119(e) to US Provisional application 62/967,672, filed 30 January 2020. 


	Election/Restrictions
Applicants’ election without traverse of Group I – claims 1-11 – and species B – regarding the co-culture of oocytes and nanotube forming cells within a microfluidic device – in the reply filed on 31 October 2022 is acknowledged. As such, claims 10 and 12-20 have been withdrawn as being drawn to a non-elected invention. Therefore, claims 1-9 and 11 are examined on the merits. 

Claim Objections
Claim 8 is objected to because it does not define the first encounter of the acronym “FSH”, as has been correctly done on Page 6, Line 25 of the instant disclosure. Appropriate correction of this informality is required.
Claim 11 recites the limitation “… culturing one or more comprises tunneling nanotube-forming cells…”. Thus, the instant claim is objected to for the inclusion of an extraneous word and appropriate correction is required.


Claim Interpretation
	Given the improper dependency of claim 11 set forth below, the microfluidic device of the instant claim will instead be examined as any microfluidic device, imposing no additional functional nor structural limitations. 
	In addition, claim 6 is directed to the method for generating mature oocytes from immature oocytes, wherein said one or more mature oocyte is retrieved during superovulation. In the instant claim, the retrieval during superovulation is determined to be a product by process limitation. Product-by-process limitations are considered only in so far as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process. See MPEP 2113. In the instant case, the method of retrieving the oocyte during superovulation has the effect of increasing the number of oocytes available for retrieval, but not the characteristics of the oocyte thereof. Therefore, so long as the oocyte is retrieved from the subject upon ovulation, the retrieved quantity is inconsequential. Accordingly, the instant claim is simply directed to the retrieval of an immature oocyte.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3: The scope of the claim is indefinite, as it is unclear whether the instant claim is limited to adult stem cells derived from peripheral blood, bone marrow adipose tissue, dental pulp, umbilical cord blood, menstrual blood, or the placenta of a patient, or if it can be any type of cell from menstrual blood.  
Regarding claim 7: The scope of the claim is indefinite, as it is unclear if the instant claim necessitates the tunneling nanotube-forming cell to be a cell modified to overexpress KIF5B, or rather if it can be any tunneling nanotube-forming cell that inherently expresses KIF5B. As the term “overexpression” is not a verb, the instant claim will be examined as if the tunneling nanotube-forming cell inherently overexpresses KIF5B when cultured with an immature oocyte.
Regarding claim 9: Extracellular matrices are three-dimensional, structural objects. Therefore, the limitation of the structural matrix within the IVM culture medium is indefinite, as it is unclear if Applicant truly requires the three-dimensional structure within the culture medium itself, in conjunction with the culture medium, or simply extracellular matrix components within the culture medium. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 3: The instant claim does not further limit claim 2 from which it depends, because the recitation of a cell differentiated from at least one induced pluripotent stem cell derived from a peripheral blood mononuclear cell or fibroblast is not within the scope of the claims, as it neither an adult stem cell itself nor a menstrual blood derived cell, and thus does not further limit claim 2 from which it depends.
Regarding claim 7: As currently interpreted following the indefiniteness described above, the instant claim recites that the method for generating mature oocytes from immature oocytes further comprises overexpression of a microtubule motor protein kinesin family member 5B (KIF5B) in the one or more tunneling nanotube-forming cell. However, no active step is further necessitated by the claim. Therefore, the overexpression of KIF5B reads as an inherent action of the tunneling nanotube forming cell when in coculture with an immature oocyte. Thus, the instant claim does not further limit claim 1 which it depends, and is improperly dependent.
Regarding claim 11: The instant claim incorrectly incorporates the limitations of a succeeding claim, as it necessitates and draws to the microfluidic device of claim 12. Furthermore, claim 12 has been hereby withdrawn as being drawn to a non-elected invention. Thus, claim 11 is improperly dependent upon claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (Reproductive Sciences, 2015) as evidenced by Vignais et al (Stem Cells International, 2017).
Regarding claim 1: Xia et al disclose the ability of mesenchymal stem cells to promote preantral follicle development and provide a useful strategy to optimize fertility preservation and restoration by facilitating in vitro follicle growth (Abstract).
In one embodiment of the experiment, human mesenchymal stem cells (MSCs) are isolated from the bone marrow of normal individuals undergoing bone marrow harvest for allogeneic bone marrow transplantation and cultured in α minimum essential medium (α-MEM) containing fetal bovine serum, L-glutamine, penicillin, and streptomycin (Page 1368, Isolation and Characterization of MSCs). 
In another embodiment of the experiment, follicles are mechanically isolated from human ovarian tissue using 29-gauge needles and transferred to culture medium. The culture medium consisted of α-MEM supplemented with penicillin, streptomycin, human serum albumin (HSA), pyruvic acid, insulin, transferrin, sodium selenium, ascorbic acid, and follicle-stimulating hormone (Page 1368, Follicle Isolation).

    PNG
    media_image1.png
    451
    347
    media_image1.png
    Greyscale
In yet another embodiment of the experiment, morphologically intact preantral follicles are encapsulated in 1% alginate, wherein 3 to 5 follicles are transferred per each alginate bead formation. As such, each alginate bead containing 3 to 5 follicles is subsequently transferred to a 24-well multidish and divided into the following three groups according to the density of MSCs seeded on the plate, as can be observed in Figure 1 on the left: (1) control – follicles cultured alone without MSCs; (2) MSC low density – follicles cocultured with 0.5 x 103 MSCs; or (3) MSC high density – follicles cocultured with 0.5 x 105 MSCs. It is of note that the MSCs are seeded in the 24-well multidish 6 hours before transfer of the encapsulated follicles, and the coculture is incubated at 37°C in a humidified 5% CO2 atmosphere for eight days, with culture medium exchanged every second day (Figure 1; Page 1368, Follicle Encapsulation; Page 1369, In Vitro Follicle Culture). 
Although Xia et al do disclose that the coculture of the encapsulated preantral follicles with MSCs establishes a regenerative microenvironment, wherein the secretion of bioactive molecules – such as activin A, TGF-β, vascular endothelial growth factor, and fibroblast growth factor – function as ‘‘drugstores’’ surrounding the follicles, they do not disclose the formation of tunneling nanotubes from the MSCs (Page 1372, Column 1).
Vignais et al, however, disclose that MSCs have the capacity to form tunneling nanotubes (TNTs) and thereby transfer mitochondria to target cells, either in normal physiological or in pathological conditions, ultimately leading to changes in target cell energy metabolism and functions (Abstract). As such, Vignais et al further disclose that MSCs actively use TNTs to deliver cargos to renal tubular cells, cardiomyocytes, bronchial epithelial cells, macrophages, endothelial cells, and breast cancer cells. Reciprocally, MSCs can receive cargos from TNT-connected cells as in the case of human vascular smooth muscle cells (Page 2, Column 2). 
Therefore, based on the disclosure of Vignais et al, it would have been prima facie obvious to use the mesenchymal stem cells as tunneling nanotube-forming cells in the method of Xia et al, thereby allowing for the transfer of mitochondria between the MSCs and preantral follicles. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to have an improved energy metabolism and function of the preantral follicle – as doing so leads to an enhanced regenerative microenvironment and positively effects development – and would have had a reasonable expectation of success due to the protocols expanded upon in Xia et al (Page 1368, Isolation and Characterization of MSCs; Page 1368, Follicle Isolation; Page 1368, Follicle Encapsulation; Page 1369, In Vitro Follicle Culture). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Vignais et al. 
Consequently, Xia et al as evidenced by Vignais et al render obvious both the individual culture of preantral follicles in a supplemented culture medium (IVM culture medium) and MSCs (tunneling nanotube-forming cells) in another culture medium under standard culture conditions, as well as the coculture of the encapsulated preantral follicles with the MSCs (tunneling nanotube-forming cells) for eight days, thereby allowing for the transfer of biomolecules, cellular components, and/or organelles from the MSCs (tunneling nanotube-forming cells) to the preantral follicles. As preantral follicles contain a primary oocyte, the preantral follicles of Xia et al read on the immature oocyte within the method of the instant claim.

Regarding claims 2-3: Following the discussion of claim 1 above, as aforementioned, Xia et al employ isolated mesenchymal stem cells within the coculture system – which are adult stem cells (claim 2) derived from bone marrow (claim 3). 

Regarding claim 4: Following the discussion of claim 1 above, as aforementioned, Xia et al isolate human mesenchymal stem cells (MSCs) from the bone marrow of normal individuals undergoing bone marrow harvest for allogeneic bone marrow transplantation. This reads on the tunneling nanotube-forming cell of the instant claim, as the requirement of the cell being autologous to a patient receiving assisted reproductive technology treatment does not necessarily change the cell, per se. Furthermore, the instant claim recites a method and not the product thereof, thus the reasoning behind the cell collection is inconsequential and does not alter the execution of the recited method. 

Regarding claim 5: Following the discussion of claim 1 above, Xia et al as evidenced by Vignais et al render obvious the transfer of mitochondria from the MSCs to the preantral follicles within the coculture system of Xia et al, which directly reads on the method of the instant claim. 

Regarding claim 6: The instant claim includes product-by-process language. The effect of the product-by-process language is discussed above – see Claim Interpretation – and included herein. As such, the retrieval and isolation of preantral follicles – which read on the immature oocyte – from ovarian tissue in Xia et al draws to the method detailed in the instant claim. 

Regarding claim 7: As the instant claim recites the inherent action of the tunneling nanotube forming cell to overexpress KIF5B when in coculture with an immature oocyte, the culture of MSCs with preantral follicles detailed in the discussion of claim 1 above et al would inherently result in the overexpression of KIF5B within the MSCs. 
Furthermore, Vignais et al disclose that the Rho GTPase Miro1 (also called RhoT1/2), is found to play a key role and be responsible for the mitochondrial transfer observed from adult bone marrow-derived MSCs. As such, the Rho GTPase Miro1 is shown to connect to the kinesin-1 molecular motor through the Milton adaptor protein, enabling mitochondrial transport along microtubules (Vignais et al, Page 7, 2.3 TNT Formation…). The kinesin-1 molecular motor is the protein encoded by KIF5B. Therefore, through the mitochondrial transport of the MSC tunneling nanotube-forming cells, it is determined that the MSCs express KIF5B – and may even overexpress KIF5B – as detailed in the instant claim. 

Regarding claims 8-9: As aforementioned in the discussion of claim 1 above, Xia et al disclose the culture of preantral follicles within a culture medium consisting of α-MEM supplemented with penicillin, streptomycin, human serum albumin (HSA), pyruvic acid, insulin, transferrin, sodium selenium, ascorbic acid, and follicle-stimulating hormone (FSH). This reads on the IVM culture medium further comprising FSH and serum supplement – or human serum albumin – as detailed in claim 8. 
Furthermore, the isolated preantral follicles are further encapsulated in alginate, which is a polymeric hydrogel well known in the art to mimic, and be a synthetic substitute for, extracellular matrices within experiments. Thus, given the indefiniteness detailed in the above section, the encapsulation and subsequent submersion of the preantral follicles within the supplemented culture medium reads on the method of claim 9, wherein the IVM medium further comprises extracellular matrices.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (Reproductive Sciences, 2015) as evidenced by Vignais et al (Stem Cells International, 2017), and further in view of Desai et al (Reproductive Biology and Endocrinology, 2010).
Regarding claim 11: As aforementioned in the discussion of claim 1 above, Xia et al as evidenced by Vignais et al disclose the culture of preantral follicles – which read on immature oocytes – in IVM culture medium and cultivation of MSCs – which are inherently tunneling nanotube-forming cells – under standard culture conditions. 
Although Xia et at al do teach the three-dimensional culture of the preantral follicles through the encapsulation in alginate, Xia et al do not disclose the injection of the preantral follicle – or oocyte – and the MSCs into a microfluidic device. 
Desai et al, however, disclose the use of microfluidics for the coculture of follicles. Furthermore, Desai et al disclose that tiny microbeads containing follicles in a biomatrix, combined with a system of microchannels could be used to create a network of individual follicles sharing nutrients (Desai et al, Page 9, Microfluidic culture). 
Therefore, based on the disclosure of Desai et al, it would have been prima facie obvious to modify the culture method of Xia et al and coculture the MSCs and encapsulated preantral follicles within the microfluidic system detailed in Desai et al, thereby allowing for the flow of nutrients across the encapsulated follicles while more accurately mimicking the in vivo ovarian environment (Desai et al, Page 9, Microfluidic culture). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to better recapitulate the in vivo environment while conducting in vitro experimentation, and would have had reasonable expectation of success based on the disclosure of Desai et al (Desai et al, Page 9, Microfluidic culture) coupled with the protocols detailed in Xia et al (Page 1368, Isolation and Characterization of MSCs; Page 1368, Follicle Isolation; Page 1368, Follicle Encapsulation; Page 1369, In Vitro Follicle Culture). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Desai et al.  
Consequently, Xia et al as modified by Desai et al render obvious both the individual culture of preantral follicles – which, as aforementioned, read on immature oocytes – in a supplemented culture medium (IVM culture medium) and MSCs (tunneling nanotube-forming cells) in another culture medium under standard culture conditions, as well as the coculture of the encapsulated preantral follicles with the MSCs (tunneling nanotube-forming cells) within a microfluidic device. This modified method reads on the recited method in the instant claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633